Exhibit 10.7

CONFIDENTIALITY AGREEMENT

This agreement is between [—], an individual (“Recipient”), and Lam Research
Corporation, a Delaware corporation, having offices at 4650 Cushing Parkway,
Fremont, California 94538 on behalf of itself and its subsidiaries
(collectively, the “Company”).

WHEREAS Recipient has been appointed or elected to the Board of Directors of the
Company (the “Board”).

WHEREAS Recipient is expected to regularly receive confidential, proprietary,
privileged and/or material non-public information regarding the Company’s
business in order to permit Recipient to fulfill Recipient’s duties as a member
of the Board (the “Purpose”):

NOW THEREFORE in consideration of the covenants herein contained, the parties
agree as follows:

1. As used herein “Proprietary Information” mean any information, communication
or data in any form regarding the Company or its business, including, without
limitation, its financials, products, operations, Board deliberations and
discussions, plans, customers, suppliers and strategy provided to Recipient
orally or in writing by or on behalf of the Company or any agent or
representative of the Company or to which the Recipient has access by way of
inspection or observation by reason of the parties’ relationship, together with
any notes, analyses, reports, models, studies, interpretations, documents or
records containing, referring to, based upon or derived from such information,
communication or data. Proprietary Information, as may be embodied in any form,
is subject to the terms of this Agreement.

2. Recipient may use the Proprietary Information provided pursuant to this
Agreement solely for the Purpose. Recipient will not disclose Proprietary
Information to any third party, including, without limitation and for the
avoidance of doubt, any stockholder who may have nominated Recipient or for whom
Recipient serves as designee on the Board, without the prior written approval of
the Company. Proprietary Information may be exchanged by or through Recipient’s
personal administrative assistant(s), on an as-needed basis to further the
Purpose. Recipient will instruct Recipient’s administrative assistant(s) on
Recipient’s obligations and requirements under this Agreement, and will be
responsible for any breach of those obligations and requirements by Recipient’s
administrative assistant(s).

3. All Proprietary Information which has been or will be disclosed by or on
behalf of the Company or any agent or representative of the Company to the
Recipient in connection with the Purpose shall be deemed proprietary and subject
to the terms of this Agreement unless specifically documented in writing by the
Company that said information, communication or data is non-proprietary.

4. The obligations imposed by this Agreement will not apply with respect to any
Proprietary Information after Recipient can demonstrate that such Proprietary
Information (a) has been later publicly disclosed by the Company or otherwise
made generally available to the public, through no fault of the Recipient or of
any stockholder who may have nominated Recipient or for whom Recipient serves as
designee on the Board, and without breach of this Agreement or any Agreement
between the Company and/or Recipient and such stockholder; or (b) required to be
disclosed by Recipient pursuant to order of a court of competent jurisdiction,
provided that the Recipient notifies the Company of such order at the earliest
opportunity to allow the Company to contest such disclosure.

 

1



--------------------------------------------------------------------------------

5. No license, title or right with respect to any Proprietary Information is
granted by the Company to the Recipient under any patents, patent applications,
trademarks, copyrights or trade secrets.

6. This Agreement shall be governed by the laws of the State of Delaware and any
suit brought by either party against the other party for claims arising out of
this Agreement will be brought in the federal and/or state courts sitting
therein.

7. It is understood and agreed that no failure or delay by the Company in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
future exercise thereof or the exercise of any other right, power or privilege
hereunder.

8. Recipient acknowledges that the value of the Proprietary Information to the
Company is unique and substantial, but may be impractical or difficult to assess
in monetary terms. In the event of an actual or threatened violation of this
letter agreement, in addition to any and all other remedies which may be
available to the Company, Recipient expressly consents to the Company’s seeking
the enforcement of this Agreement by injunctive relief or specific performance,
without proof of actual damages or posting of a bond.

9. Upon the written request and instruction of the Company, all Proprietary
Information in the possession of the Recipient shall be returned to the Company;
provided, however, that notwithstanding the foregoing, Recipient may retain for
compliance and record retention purposes only Proprietary Information required
to comply with applicable law or regulation. Recipient shall confirm in writing
such return or destruction within 15 business days of request by the Company.

10. This Agreement constitutes the entire agreement between the parties with
respect to the disclosure(s) of Proprietary Information. Any amendments to this
Agreement must be in writing and executed by each party.

IN WITNESS WHEREOF this Agreement has been duly executed by the parties hereto
to effective as of the date signed by Recipient:

 

RECIPIENT:     LAM RESEARCH CORPORATION   By:  

 

    By:  

 

    Name       Name    

 

Date

     

 

Title

         

 

Date

 

 

2